Citation Nr: 1012246	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-02 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S. T.




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to March 
2007.  He died on March [redacted], 2008, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2008 rating decision of the 
Roanoke, Virginia, VA Regional Office (RO).

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in February 2010.  A 
transcript of the hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2009).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death; or that it had a material influence 
in accelerating death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1)(4) (2009).

A May 2008 rating decision shows that the Veteran's service-
connected disabilities as posttraumatic stress disorder 
(PSD), rated as 50 percent disabling, Crohn's disease, rated 
as 30 percent disabling, tinnitus rated as 10 percent 
disabling, lumbar strain rated as 0 percent disabling, left 
ear hearing loss rated as 0 percent disabling, and tension 
headaches rated as 0 percent disabling.

After carefully reviewing the evidence, the Board regrets 
that further development, with ensuing delay, is necessary 
for the reasons discussed below.

Essentially, the appellant asserts that the service-
connected PSD resulted in the Veteran's death.  More 
specifically, she contends that the Veteran's PSD symptoms 
made the Veteran desire to commit suicide.  

The death certificate notes that the cause of death was 
gunshot wounds to the head, chest, and left arm.  It notes 
that the Veteran was shot by law enforcement during a 
traffic stop with an ensuing gun fight.  

At the hearing, the Veteran's mother testified that after 
returning from his second tour of duty in Iraq, the Veteran 
was emotionless, except for rage.  Transcript at 6 (2010).  
The appellant testified that nothing made the Veteran happy 
and that he had lost interest in everything, and that the 
degree of impairment due to his mood and anger became 
increasingly worse, that he began drinking, and went to VA 
demanding to see his psychiatrist.  Id. at 8-13.  She added 
that on the day of the fatal shooting, the Veteran took his 
three guns out of the gun cabinet, said he did not need the 
guns any longer, and left the house.  Id. at 15.  She stated 
that the Police Lieutenant told her that with the weapons 
and ammunition that the Veteran had with him when pulled 
over by the police, he could have killed all the police 
officers on the scene, yet shot no one, and that it was 
"suicide by cop."  Id. at 19.  The Board notes that 
newspaper articles detailing the incident are associated 
with the claims file.  

In this case, a competent opinion in regard to whether the 
Veteran's cause of death is associated with service-
connected disability is necessary for a determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that service-connected PSD caused the 
Veteran to desire to commit suicide, 
thereby contributing substantially or 
materially to his death, or combined to 
cause death, or aided or lent assistance 
to the production of death, or had a 
material influence in accelerating death.  

2.  In light of the above, the claim 
should be readjudciated.  The AOJ should 
review any opinion obtained for adequacy 
and take any necessary action in that 
regard prior to returning the claims file 
to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the appellant afforded a reasonable 
opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


